UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 00-4311
DAVE ANDRAE TAYLOR, a/k/a Indian,
a/k/a Nicholas, a/k/a Spike,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-99-145)

                  Submitted: November 7, 2000

                      Decided: November 30, 2000

   Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.



Dismissed in part and affirmed in part by unpublished per curiam
opinion.


                             COUNSEL

Janipher W. Robinson, Richmond, Virginia, for Appellant. Robert E.
Trono, Assistant United States Attorney, Richmond, Virginia, for
Appellee.
2                       UNITED STATES v. TAYLOR
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Dave Andrae Taylor appeals from the convictions and sentences
entered upon his plea of guilty to conspiracy to distribute more than
fifty grams of cocaine base and a related firearms charge. The Gov-
ernment moves to dismiss the appeal, based on Taylor’s waiver of
appellate rights. We dismiss in part and affirm in part.

   Taylor’s first claim is that the district court erred in denying his
motion to withdraw his plea, which alleged that his plea was involun-
tary because his attorneys misled him about its consequences.
Because Taylor’s appellate waiver only applied to sentencing claims,
and because his motion to withdraw was filed before sentencing, we
deny the Government’s motion to dismiss as to this claim.* In any
event, however, the materials already before the Court demonstrate
that this claim is meritless. Taylor’s former attorneys testified that
they explained the United States Sentencing Guidelines to Taylor in
general terms and advised him that it was not possible to predict what
his sentence would be. The district court credited this testimony and
expressly rejected Taylor’s contrary allegations. In light of these find-
ings, the court did not abuse it discretion in denying leave to with-
draw the guilty plea. See United States v. Puckett, 61 F.3d 1092, 1099
(4th Cir. 1995).

   In his second claim, Taylor asserts his sentence is invalid under
Apprendi v. New Jersey, 120 S. Ct. 2348 (2000). Taylor only chal-
lenges the process by which the court determined his sentence; he

   *The Government’s motion is based in part on Taylor’s notice of
appeal, which specified that he was appealing the district court’s sentenc-
ing order. By raising a non-sentencing issue in his opening brief, how-
ever, Taylor adequately brought that issue before the Court. See Canady
v. Crestar Mortgage Corp., 109 F.3d 969, 974-75 (4th Cir. 1997).
                      UNITED STATES v. TAYLOR                        3
does not attack the voluntariness of his plea or the district court’s
jurisdiction to impose the sentence that Taylor received. This claim
is barred by Taylor’s appellate waiver. Accordingly, as to this claim,
we grant the Government’s motion to dismiss.

  For the foregoing reasons, we deny the Government’s motion in
part, grant the motion in part, and affirm the judgment of the district
court. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                       DISMISSED IN PART; AFFIRMED IN PART